Citation Nr: 0844071	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-30 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 2005.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muscogee, Oklahoma.


FINDING OF FACT

The competent evidence demonstrates that the veteran has 
uterine fibroids that are related to active military service.


CONCLUSION OF LAW

Uterine fibroids were incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection is 
a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The veteran contends that she is entitled to service 
connection for uterine fibroids that she incurred while on 
active duty service.  

The Board notes that the veteran's service treatment records 
dated October 2003 indicate that the veteran presented with 
menorrhigia and an ultrasound taken at that time indicated a 
small fibroid superiorly on the uterus.  Service treatment 
records from a follow-up appointment dated November 2003 
again indicate that the veteran had a fibroid on her uterus.  
The Board acknowledges that the veteran suffered from uterine 
fibroids during active duty service.

The record further provides service and post-service 
treatment reports from the Reynolds Army Hospital dating from 
September 2004 to January 2006; which note the veteran's 
history of fibroids.  A private medical examination dated May 
2005, further notes that the veteran had been suffering from 
uterine fibroids for six years at the time of examination.  
The examiner also noted that the veteran suffered from 
irregular and heavy menstruation.
Subsequently, at an August 2006 pre-operative examination, 
the veteran was assessed with bleeding uterine fibroids, 
menorrhigia, severe stress urinary incontinence with second 
degree cystocele, and second degree urethrocele.  The 
examiner recommended that the veteran receive a total 
abdominal hysterectomy.  The operative report from that 
surgery noted that the veteran's preoperative diagnoses were 
menorrhigia, uterine fibroids, and stress urinary 
incontinence.  The report further noted that the post 
operative diagnoses were the same as the preoperative 
diagnoses.  

The Board notes that despite the veteran's history of uterine 
fibroids, a January 2006 ultrasound did not show any definite 
areas of nodularity or fibroid formation and no gross 
abnormalities of the uterus were identified.  A subsequent 
examination in February 2006 also noted the veteran's history 
of uterine fibroids, but did not indicate that fibroids were 
present at the time of the examination.  The Board 
acknowledges that these treatment reports show that the 
veteran was not, at the time, suffering from uterine 
fibroids, but this does not negatively affect the veteran's 
status in regards to having a current disability, as will be 
explained below.

In addressing the issue of current disability, the Board 
notes that in the case of a disability that existed at the 
time of the claim as well as during service, but has, during 
the pendency of the appeal, resolved itself, the disability 
can still be considered a current disability for the purposes 
of determining service connection according to McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the 
United States Court of Appeal for Veteran's Claims held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim" 
(emphasis added).  Under such circumstances, provided the 
resolved disability is related to service, a claimant would 
be entitled to consideration of staged ratings.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the present case, the veteran was suffering from uterine 
fibroids in 2003 while in service and continued to suffer 
from them periodically until her hysterectomy in 2006.  The 
veteran made her claim for service connection in May 2005 and 
a May 2005 private treatment record indicated that the 
veteran was suffering from uterine fibroids at the time of 
that examination.  According to McClain, the veteran need 
only have a current diagnosis at the time of the claim and 
during the pendency of the appeal in order to have a current 
disability.  Therefore, the Board finds that the veteran has 
a current disability for the purposes of determing service 
connection under McClain.  See supra.  

Having established that the veteran has a current diagnosis 
of uterine fibroids and that the veteran suffered from 
uterine fibroids while in service, the Board further notes 
that there is competent medical evidence that provides a 
nexus opinion between the veteran's in-service uterine 
fibroids and current diagnosis.  The veteran's treating 
physician at Reynold's Army Hospital sent a letter dated 
January 2008 that stated that he had treated the veteran for 
four years and that the veteran was diagnosed with uterine 
fibroids which had caused her menorrhigia and led to the need 
for a total abdominal hysterectomy.  The Board finds that 
this establishes the necessary nexus between an in-service 
occurrence and current disability.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a current 
diagnosis of uterine fibroids for the purposes of service 
connection; suffered from uterine fibroids while in service; 
and there is a competent medical opinion, based on treatment 
of the veteran and review of the records, of a nexus, or 
link, between her currently diagnosed uterine fibroids and 
her active military service.  The Board must therefore 
conclude that the veteran's uterine fibroids were incurred in 
or aggravated by service.

Under the above circumstances, the Board finds that the 
evidence is in favor of the veteran's claim of service 
connection for uterine fibroids.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for uterine fibroids is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


